EXHIBIT 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (together with all amendments and other modifications,
if any from time to time hereto, this “Security Agreement”), is dated as of
May 2, 2014, by and among EACH OF THE GRANTORS SIGNATORY HERETO AND EACH
ADDITIONAL PARTY THAT BECOMES A GRANTOR HERETO PURSUANT TO SECTION 24 HEREOF
(together with their respective successors and assigns, collectively “Grantors”
and each individually “Grantor”), and BANK HAPOALIM B.M., an Israeli banking
corporation authorized to transact business in the United States (“BHI”), in its
capacity as agent for the Lenders (in such capacity, “Agent”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement dated as of May 2, 2014, by and
among Grantors (also collectively referred to herein as the “Borrowers”), Agent
and the Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), Agent and the Lenders have agreed to make the Revolving Loan
to Borrowers; and

WHEREAS, in order to induce Agent and the Lenders to enter into the Loan
Agreement and the other Loan Documents and to induce Agent and the Lenders to
make the Revolving Loan as provided for in the Loan Agreement, Grantors have
agreed to grant a continuing first-priority security interest in and other Lien
(as applicable) on the Collateral (as hereinafter defined) to secure the
Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, to induce Agent and the Lenders to make the Revolving Loan, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

DEFINED TERMS.

Unless otherwise defined herein, terms defined in the Loan Agreement or in Annex
A attached thereto are used in this Security Agreement (including the recitals
hereof) as therein defined, and the following shall have the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined). All other capitalized terms contained in
this Security Agreement, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein.

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.



--------------------------------------------------------------------------------

“Pledged Interests” means, with respect to any Subsidiary of a Grantor which is
a limited liability company, such Grantor’s (i) total economic participation in
the profits, losses and distributions of such Subsidiary, (ii) total voting and
managerial control of such Subsidiary, and (iii) status of being a member of
such Subsidiary.

GRANT OF LIEN.

To secure the prompt and complete payment, performance and observance of all of
the Obligations (specifically including, without limitation, each Grantor’s
Obligations arising under the cross-guaranty provisions of Section 12 of the
Loan Agreement, as applicable), each Grantor hereby grants, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Agent a first- priority lien
and security interest in and other Lien (as applicable) upon all of its right,
title and interest in, to and under all property, including personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade names, styles or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including, without
limitation, the following:

all Accounts;

all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

all Documents;

all General Intangibles (including Payment Intangibles, Software, tax refunds
and Pledged Interests);

all Contracts;

all Licenses;

all Goods (including Inventory, Equipment and Fixtures);

all Consumer Loans;

all Instruments;

all Investment Property;

all Intellectual Property;

all Deposit Accounts of any Grantor, including all Blocked Accounts,
concentration accounts, disbursement accounts, and all other bank accounts and
all deposits therein, provided, that, such Lien in Deposit Accounts shall be
limited to the Maximum Amount;

all money, cash or cash equivalents of any Grantor;

 

2



--------------------------------------------------------------------------------

all Supporting Obligations, Letters of Credit and Letter-of-Credit Rights of any
Grantor;

all Commercial Tort Claims, including, without limitation, the Commercial Tort
Claims listed on Annex I attached hereto;

without limiting any of the foregoing, all Portfolios and agreements relating
thereto and all accounts receivable, consumer receivables, rights to payment of
a monetary obligation, whether or not earned by performance, and other Accounts
constituting any or all of the Portfolios;

all right, title and interest of Grantors in and to all servicing agreements,
master servicing agreements, servicing and collection agreements and other
similar contracts and agreements relating to any Portfolio (or any portion of a
Portfolio) or Account (the “Servicing Agreements”) and any right to payment
arising under the Servicing Agreements; and

to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include (i) any assets
leased or licensed to any Grantor from any unaffiliated third party if the
granting of a security interest therein is prohibited by or otherwise would
breach the terms of such lease or license, (ii) the Stock of any Person in which
any Grantor owns less than 100% of the Stock if, and to the extent that, such
Grantor is prohibited from pledging, granting a security interest in, or
assigning such Stock, (iii) any voting Stock of any controlled foreign
corporation (as that term is defined in the IRC, a “CFC”), solely to the extent
that such Stock represents more than 65% of the outstanding voting Stock of such
CFC, (iv) Deposit Accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Grantor’s employees, (v) vehicles and other goods subject to a
certificate of title, (vi) any property now owned or hereafter acquired by any
Grantor that is subject to a purchase money Lien or a capital lease permitted
under the Loan Agreement if the contractual obligation pursuant to which such
Lien is granted (or the documentation providing for such purchase money Lien or
capital lease) validly prohibits the creation by such Grantor of a Lien thereon
or requires the consent of any person other than a Borrower and its Affiliates
which consent has not been obtained as a condition to the creation of any other
Lien on such property; (vii) any “intent to use” Trademark application for which
a statement of use has not been filed, but only until such statement is filed
(all such assets and Stock being hereinafter referred to as “Excluded Assets”);
provided, however, that each Grantor shall use commercially reasonable efforts
to obtain any and all consents and/or waivers necessary for the granting of a
security interest in each such Excluded Asset by such Grantor to Agent that is
material to the operation of Grantors’ business or to the extent reasonably
required by Agent. The foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect Agent’s unconditional continuing
first-priority liens and security interests in and Liens (as applicable) upon
any Excluded Asset once any such applicable prohibition is no longer in effect.

 

3



--------------------------------------------------------------------------------

As additional security for the payment and performance of the Obligations, the
Grantors hereby assign to Agent, any and all monies, payments and proceeds
(including proceeds of insurance and refunds of unearned premiums) due or to
become due under, and all other rights of the Grantors with respect to, any and
all policies of insurance now or at any time hereafter covering the Collateral
or any evidence thereof or any business records or valuable papers pertaining
thereto, and, at any time that both (x) an Event of Default shall have occurred
and is continuing and (y) any Loans are outstanding, the Grantors hereby direct
the issuer of any such policy to pay all such monies, sums and amounts directly
to the Agent to be applied to the Obligations. At any time that both (x) an
Event of Default shall have occurred and is continuing and (y) any Loans are
outstanding, the Agent may (but need not), in its or the Lenders’ name or in the
Grantors’ name(s), execute and deliver proof of claim, receive all such monies,
payments and sums, endorse checks and other instruments representing payment of
such monies, and adjust, litigate, compromise or release any claim against the
issuer of any such policy.

In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Agent as aforesaid, each
Grantor hereby grants to Agent, a right of setoff against the Collateral and all
other property and assets of such Grantor held by Agent, consisting of property
described above in Section 2(a) and 2(b) now or hereafter in the possession or
custody of or in transit to Agent, for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor, or as to which such
Grantor may have any right or power, which set off may be exercised only if an
Event of Default has occurred and is continuing.

AGENT’S RIGHTS: LIMITATIONS ON AGENT’S OBLIGATIONS.

It is expressly agreed by Grantors that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable for the Collateral and all
aspects of the Collateral, including under each of its Contracts (for purposes
of this Security Agreement, the term Contracts shall include the Servicing
Agreements) and each of its Licenses to observe and perform all the conditions
and obligations to be observed and performed by it thereunder. Agent shall not
have any obligation or liability under any Contract or License by reason of or
arising out of this Security Agreement or the granting herein of a security
interest or Lien thereon or the receipt by Agent of any payment relating to any
Contract or License pursuant hereto. Agent shall not be required or obligated in
any manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any Contract or License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or License, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

Agent may, at any time upon the occurrence and continuance of a Default, which
is not reasonably capable of being cured, or Event of Default, upon notice to
any Grantor, notify Account Debtors, Servicing Agents and other Persons
obligated on the Collateral that Agent has a security interest therein, and that
payments shall be made directly to Agent upon the occurrence of an Event of
Default. Upon the occurrence and during the continuance of a Default, which is
not reasonably capable of being cured, or Event of Default, at the request of
Agent, in its reasonable business discretion, each Grantor shall notify Account
Debtors, Servicing Agents and other Persons obligated on Collateral that Agent
has a first-priority security interest in the Collateral. Once any such notice
has been given to any Account Debtor, Servicing Agent or other Person obligated
on the Collateral, the affected Grantor shall not give any contrary instructions
to such Account Debtor, Servicing Agent or other Person without Agent’s prior
written consent.

 

4



--------------------------------------------------------------------------------

Agent may, at any time upon the occurrence and continuance of a Default, which
is not reasonably capable of being cured, or Event of Default, in Agent’s own
name, in the name of a nominee of Agent or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with any Servicing
Agent to verify, to Agent’s satisfaction, the existence, amount, terms of, and
any other matter relating to, Accounts, payment intangibles, Instruments or
Chattel Paper or other Collateral.

REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

Each Grantor has rights in and the power to transfer each item of the Collateral
(other than Excluded Assets) upon which it purports to grant a security interest
and Lien hereunder, free and clear of any and all Liens other than Permitted
Encumbrances.

No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by any Grantor in favor of Agent, (ii) in connection with any
other Permitted Encumbrances, and (iii) financing statements describing a
Grantor’s purchase of Collateral.

This Security Agreement is effective to create a valid and continuing security
interest in and other Lien (as applicable) on the Collateral and, upon the
filing of the appropriate financing statements listed on Schedule I attached
hereto, a perfected security interest in favor of Agent on the Collateral, with
respect to which a security interest may be perfected by filing pursuant to the
Code. Such security interest in favor of Agent is senior and prior to all other
security interests and Liens in the Collateral, except Permitted Encumbrances,
and is enforceable as such as against any and all creditors of and purchasers
from any Grantor (other than purchasers and lessees of Accounts in the ordinary
course of business and non-exclusive licensees of General Intangibles in the
ordinary course of business).

Each Grantor’s name as it appears in official filings in the state of its
incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where material Collateral is stored or located, and the
locations of its primary books and records concerning the Collateral are set
forth on Schedule III hereto. Each Grantor has only one state of incorporation
or organization.

The Pledged Interests of such Grantor represent a fully enforceable and validly
existing right of such Grantor to share in the respective distributions, profits
and losses of each “Direct Subsidiary” listed on Schedule 3.8 to the Disclosure
Document, and rights to approve or consent to such Subsidiary’s actions in
accordance with such Subsidiary’s operating agreement, in accordance with such
Grantor’s percentage interest as set forth on Schedule 3.8 to the Disclosure
Document. None of the Pledged Interests are evidenced by any certificates or
other instruments and none of the operating agreements of such Subsidiaries
makes any provision for the issuance of any such certificates or instruments. No
Pledged Interest constitutes a Security (as defined in Article 8 of the Code).

 

5



--------------------------------------------------------------------------------

COVENANTS. Each Grantor, jointly and severally, covenants and agrees with Agent
that from and after the date of this Security Agreement and until the
Termination Date:

Further Assurances.

At any time and from time to time, upon the written request of Agent and at the
sole expense of Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Agent may reasonably deem desirable to obtain the full benefits of
this Security Agreement and of the rights and powers herein granted with respect
to any Collateral, including filing any financing or continuation statements
under the Code with respect to the Liens granted hereunder or under any other
Loan Document as to those jurisdictions that are not Uniform Commercial Code
jurisdictions; provided, however, that notwithstanding the foregoing, except
following the occurrence and during the continuance of a Default, which is not
reasonably capable of being cured, or an Event of Default, no Grantor shall be
required to execute or deliver any such further instruments or documents or take
such further actions, in each case with respect to (A) Investment Property
(other than Stock of its Subsidiaries), (B) Deposit Accounts (other than Deposit
Accounts maintained with Agent), (C) Instruments issued by any bank (other than
Agent) or other financial institution, or (D) money, cash or cash equivalents.
Each Grantor hereby authorizes Agent to file and record in such public records
offices as Agent may reasonably determine such financing statements as Agent may
reasonably determine relative to the transactions contemplated by this
Agreement.

Each Grantor hereby irrevocably authorizes the Agent at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as “all assets other than certain “Excluded Assets” as defined in
the Security Agreement” of such Grantor, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Code for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to the
Agent promptly upon request. Each Grantor also ratifies its authorization for
the Agent to have filed in any Uniform Commercial Code jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

Each Grantor shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Agent of any commercial tort claim (as
defined in the Code) having a value in excess of $1,000,000 acquired by it and
unless otherwise consented by Agent, such Grantor shall enter into a supplement
to this Security Agreement, granting to Agent a Lien in such commercial tort
claim and amending Annex I attached hereto.

 

6



--------------------------------------------------------------------------------

Maintenance of Records. Grantors shall keep and maintain, at their own cost and
expense, satisfactory and complete records of the Collateral, including a record
of any and all payments received and any and all credits granted with respect to
the Collateral and all other dealings with the Collateral.

Indemnification. In any suit, proceeding or action brought by Agent relating to
any Collateral for any sum owing with respect thereto or to enforce any rights
or claims with respect thereto, each Grantor will save, indemnify and keep Agent
harmless from and against all expense (including reasonable attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from such Grantor, except in the case of Agent, to the extent:
(i) such expense, loss, or damage is attributable to the gross negligence or
willful misconduct of Agent as finally determined by a court of competent
jurisdiction, or (ii) of Agent’s failure to act in a commercially reasonable
manner (as finally determined by a court of competent jurisdiction) such that
such failure is determined by a court of competent jurisdiction to be egregious,
unconscionable and beyond the standards of experienced commercial lenders in
similar circumstances. All such obligations of Grantors shall be and remain
enforceable against and only against Grantors and shall not be enforceable
against Agent.

Limitation on Liens on Collateral. No Grantor will create, permit or suffer to
exist, and each Grantor will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Encumbrances, and will defend the right, title and interest of Agent in and to
any of such Grantor’s rights under the Collateral against the claims and demands
of all Persons whomsoever.

Limitations on Disposition. No Grantor will sell, license, lease, transfer or
otherwise dispose of any of the Collateral, or attempt or contract to do so,
except for sales of Accounts and Portfolios in the ordinary course of business,
dispositions of obsolete or surplus Equipment, and otherwise as permitted by the
Loan Agreement.

Notices. Grantors will advise Agent promptly, in reasonable detail, of the
occurrence of any event which could reasonably be expected to have a Material
Adverse Effect on the aggregate value of the Collateral or on the Liens created
hereunder or under any other Loan Document.

Good Standing Certificates. Upon request by Agent, each Grantor shall provide to
Agent a certificate of good standing from its state of incorporation or
organization.

No Reincorporation. Except as permitted in the Loan Agreement, no Grantor shall
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
without the prior written consent of Agent, which consent shall not be
unreasonably withheld or delayed.

Terminations; Amendments Not Authorized. Each Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent and agrees that it will not do so without the prior written
consent of Agent.

 

7



--------------------------------------------------------------------------------

Authorized Terminations. Agent will promptly deliver to each Grantor for filing
or authorize each Grantor to prepare and file termination statements and
releases in accordance with the Loan Agreement.

Pledged Interests. The Grantors shall not permit any Pledged Interest to
constitute a Security (as defined in Article 8 of the Code), or otherwise permit
the Subsidiary to which such Pledged Interest relates to take any action to have
such Pledged Interest treated as a Security (as defined in Article 8 of the
Code), without giving Agent at least five Business Days’ prior written notice
thereof.

REMEDIES: RIGHTS UPON DEFAULT.

In addition to all other rights and remedies granted to it under this Security
Agreement, the Guaranty, the Loan Agreement, the other Loan Documents and under
any other instrument or agreement securing, evidencing or relating to any of the
Obligations, if a Default, which is not reasonably capable of being cured, or
any Event of Default shall have occurred and is continuing, Agent may exercise
all rights and remedies of a secured party under the Code. Without limiting the
generality of the foregoing, to the extent permitted by law, each Grantor
expressly agrees that in any such event Agent, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon such Grantor or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code and other
applicable law), may forthwith enter upon the premises of such Grantor where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving such Grantor or any other Person notice and
opportunity for a hearing on Agent’s claim or action and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of Agent, the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption each
Grantor hereby waives and releases. Such sales may be adjourned and continued
from time to time with or without notice. Agent shall have the right to conduct
such sales on any Grantor’s premises or elsewhere and shall have the right to
use any Grantor’s premises without charge for such time or times as Agent deems
necessary or advisable.

If any Event of Default shall have occurred and is continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until Agent is able to effect a sale, lease, or other disposition of
Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by Agent.
Agent shall have no obligation to any Grantor to maintain or preserve the rights
of such Grantor as against third parties with respect to Collateral while
Collateral is in the possession of Agent. Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies, with respect to such appointment without prior
notice or hearing as to such appointment. Agent

 

8



--------------------------------------------------------------------------------

shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations as provided in the Loan
Agreement, and only after so paying over such net proceeds, and after the
payment by Agent of any other amount required by any provision of law, need
Agent account for the surplus, if any, to any Grantor. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Agent arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence or willful
misconduct of Agent as finally determined by a court of competent jurisdiction.
Each Grantor agrees that ten (10) days prior notice by Agent of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Grantors shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations, including any attorneys’ fees and other
expenses incurred by Agent to collect such deficiency.

Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 6(c) is to provide non-exhaustive indications
of what actions or omissions by the Agent would not be commercially unreasonable
in the Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6(c). Without
limitation upon the foregoing, nothing contained in this Section 6(c) shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 6(c).

 

9



--------------------------------------------------------------------------------

Agent shall not be required to make any demand upon, or pursue or exhaust any of
their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefore or any direct or indirect guarantee thereof. Agent shall not be
required to marshal the Collateral or any guarantee of the Obligations or to
resort to the Collateral or any such guarantee in any particular order, and all
of its and their rights hereunder or under any other Loan Document shall be
cumulative. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Agent, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

If Agent shall determine to exercise its right to sell all or any of the Pledged
Interests of any Grantor pursuant to this Section 6, each Grantor agrees that,
upon request of Agent, such Grantor will, at its own expense, (i) provide Agent
with such information and projections as may be necessary or, in the opinion of
Agent, advisable to enable Agent to effect the sale of such Pledged Interests,
and (ii) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Pledged Interests or any part thereof valid
and binding and in compliance with applicable law.

Agent is authorized, in connection with any sale of the Pledged Interests
pursuant to this Section 6, to deliver or otherwise disclose to any prospective
purchaser of the Pledged Interests any information and projections provided to
it pursuant to Section 6(e) and any other information in its possession relating
to such Pledged Interests.

[OMITTED].

GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the purpose of
enabling Agent to exercise rights and remedies under Section 6 hereof
(including, without limiting the terms of Section 6 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent an irrevocable (until the Termination Date), nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, all without compensation to Grantor.

LIMITATION ON AGENT’S DUTY IN RESPECT OF COLLATERAL. Agent shall use reasonable
care with respect to the Collateral in its possession or under its control.
Agent shall not have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of Agent, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

10



--------------------------------------------------------------------------------

REINSTATEMENT. This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

NOTICES. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Security Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Loan Agreement.
Notices to any Grantor shall be made to Borrower Representative on behalf of
such Grantor and any such notice when delivered to Borrower Representative in
accordance with the provisions of the Loan Agreement shall be deemed made on the
applicable Grantor.

SEVERABILITY. Whenever possible, each provision of this Security Agreement shall
be interpreted in a manner as to be effective and valid under applicable law,
but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Loan Agreement
and the other Loan Documents which, taken together, set forth the complete
understanding and agreement of Agent and Grantors with respect to the matters
referred to herein and therein. Except as otherwise specifically provided, if
any provision contained in this Security Agreement or any other Loan Document
conflicts with any provision in the Loan Agreement, the provision in the Loan
Agreement shall govern and control.

NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS. Agent shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Agent would otherwise have had on any future occasion. No
failure to exercise nor any delay in exercising on the part of Agent, any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Agent and the applicable party to be charged.

 

11



--------------------------------------------------------------------------------

LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of Grantors
hereunder shall be binding upon the successors and assigns of each Grantor
(including any debtor-in-possession on behalf of such Grantor) and shall,
together with the rights and remedies of Agent, hereunder, inure to the benefit
of Agent, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to Agent hereunder. No
Grantor may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.

COUNTERPARTS. This Security Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. This Security Agreement may be executed by manual signature,
facsimile or, if approved in writing by Agent, electronic means, all of which
shall be equally valid.

GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH GRANTOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTORS, AND AGENT PERTAINING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, PROVIDED, THAT AGENT AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY,
AND, PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL

 

12



--------------------------------------------------------------------------------

OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GRANTOR AT THE ADDRESS SET FORTH ON ANNEX I TO THE LOAN AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT
THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.

WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT AND GRANTORS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO.

SECTION TITLES. The Section titles contained in this Security Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 7, Section 18 and Section 19, with its counsel.

BENEFIT OF AGENT. All Liens granted or contemplated hereby shall be for the
benefit of Agent, and all proceeds or payments realized from Collateral in
accordance herewith shall be applied to the Obligations in accordance with the
terms of the Loan Agreement.

ADDITIONAL GRANTORS. The initial Grantors hereunder shall include the Borrowers.
From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a counterpart of this Security Agreement substantially in the form of
Exhibit B attached hereto. Upon delivery of any such counterpart to Agent,
notice of which is hereby waived by the Grantors, each Additional Grantor shall
be a Grantor and shall be as fully a party hereto as if such Additional Grantor
were an original signatory hereto. Each Grantor

 

13



--------------------------------------------------------------------------------

expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder nor by any
election of Agent not to cause any Person to become an Additional Grantor
hereunder. This Security Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

[Signature Pages to Follow]

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

ASTA FUNDING, INC. By:   /s/ Gary Stern Name:   Gary Stern Title:   President

 

PALISADES COLLECTION, L.L.C. By:   /s/ Gary Stern Name:   Gary Stern Title:  
Manager

[Signatures continued on next page]

 

14



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

BANK HAPOALIM B.M., as Agent By:   /s/ Scott Morello Name:   Scott Morello
Title:   Its Duly Authorized Signatory

 

By:   /s/ Shannon Saltos Name:   Shannon Saltos Title:   Its Duly Authorized
Signatory

Security Agreement



--------------------------------------------------------------------------------

ANNEX I

COMMERCIAL TORT CLAIMS

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

FILING JURISDICTIONS

 

Grantor

  

Filing Jurisdiction

ASTA FUNDING, INC.

   Delaware

PALISADES COLLECTION, L.L.C.

   Delaware

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING

 

I. Grantor’s official name: Asta Funding, Inc.

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): corporation

 

III. Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued: 2525976

 

IV. State or Incorporation or Organization of Grantor: Delaware

 

V. Chief Executive Office and principal place of business of Grantor:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

 

VI. Corporate Offices of Grantor:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

 

VII. Warehouses: None

 

VIII. Other Premises at which Collateral is Stored or Located: None

 

IX. Locations of Records Concerning Collateral:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

Off-site storage of records of certain Accounts:

524 Grand Avenue, Englewood, NJ 07632 Units 1059 and 1053

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

(continued)

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING COLLATERAL OF PALISADES COLLECTION

 

I. Grantor’s official name: Palisades Collection, L.L.C.

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): limited liability company

 

III. Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued: 2893130

 

IV. State or Incorporation or Organization of Grantor: Delaware

 

V. Chief Executive Office and principal place of business of Grantor:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

 

VI. Corporate Offices of Grantor:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

 

VII. Warehouses: None

 

VIII. Other Premises at which Collateral is Stored or Located: None

 

IX. Locations of Records Concerning Collateral:

210 Sylvan Ave.

Englewood Cliffs NJ 07632

Off-site storage of records of certain Accounts:

524 Grand Avenue, Englewood, NJ 07632 Units 1059 and 1053

Security Agreement